Title: Motion Concerning the “America,” [3 September] 1782
From: Madison, James
To: 


Editorial Note
While entering Boston Harbor on 10 August against a strong head wind and under the guidance of a local pilot, the “Magnifique” struck a submerged rock, partially capsized, and was wrecked beyond recovery. Hearing of the disaster, Robert Morris asked Congress on 3 September to appoint a committee to confer with him. In his dual role of agent of marine and superintendent of finance, he viewed the loss of the “Magnifique” as an opportunity to solve the problem of the “America,” to use her as a tangible expression of the gratitude of the United States to France, to atone for a misfortune which in considerable measure had been caused by a rash pilot, and to prepare the way for asking King Louis XVI to lend more money to the United States. Although the keel of the “America” had been laid at Portsmouth, N.H., in 1777 and John Paul Jones had been chosen by Congress on 26 June 1781 to be her commander, she was still not finished over a year later. Lacking funds “to fit, equip, and man” her, Morris was gratified to find that the committee appointed to confer with him agreed “unanimously” with his proposal (Samuel Eliot Morison, John Paul Jones: A Sailor’s Biography [Boston, 1959], pp. 315, 318–26; William E. O’Donnell, Chevalier de La Luzerne, p. 192, n. 37; Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., V, 678 and n.; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XX, 698; JM to Randolph, 10 September 1782).
 
[3 September 1782]
Whereas the Magnifique a 74 gun ship belonging to the Fleet of his M. C. M. commanded by the Marquis de Vaudreul, has been lately lost by accident in the Harbour of Boston: & Congress are desirous of testifying on this occasion to his Majesty, the sense they entertain of his generous exertions in behalf of the U. States
Resolved That the Agent of Marine be instructed to present the America a 74 gun ship in the name of the U. States to the Chevr. de la Luzerne for the service of his M. C. M.
